Preston, J.-
The principal question is in regard to the penalty and rate of interest on payments found to be due. On the prior appeal, the reversal was had on the question as to service of notice on Sunday, and other grounds. Lyman v. Walker, 192 Iowa 982. It was held that appellant had the right *632to redeem, and the cause was remanded with directions.to determine the amount due, with interest. It is true, as suggested by appellant, that this court did not specifically determine the rate of interest or what penalty should be added. That question was not then in the case. After the remand, the trial court found the amount which defendant had paid and which plaintiff was required to pay on redemption, which included interest on some of the items at 8 per cent, and penalties on the items where penalties had not theretofore been added. The trial court found •the total amount which plaintiff should pay to be $654.70. Appellant contends that the interest should have been computed at 6 per cent without penalties, and that the amount which the trial court should have found would be $512.61. No cases are cited by appellant. Appellee ’calls our attention to Code Section 1436, which provides for 8 per cent penalty and 8 per cent interest on redemption, where property has been sold for taxes. It was held in Slyfield v. Barnum, 71 Iowa 245, Elliott v. Parker, 72 Iowa 746, and Barcroft v. Mann, 125 Iowa 530, 533, under a similar statute then in force, that interest and penalties in the amount stated should be added. The finding of the trial court was in harmony with-the statute, the cases cited, and the opinion of this court on the former appeal. The judgment is — Affirmed.
ARthue, C. J., Evans and Faville, JJ., concur.